Title: [June 1770]
From: Washington, George
To: 




June 1st. Dined at the Club at Mrs. Campbells (Williamsburg) and attended a Meeting of the Association at the Capitol at 6 Oclock & contd. there till Eleven Oclock.


   
   At this general meeting, it was resolved “that a friendly Invitation be given to all Gentlemen Merchants, Traders, and others, to meet the associators, in Williamsburg, on Friday the 15th Instant, in order to consult and advise touching an association, and to accede thereto in such Manner as may best answer the Purposes of the same” (Va. Gaz., R, 31 May 1770).



 


2. Dined at the Club & spent the Evening in my own Room.

	
   
   GW wrote to Jonathan Boucher on this date, telling him that he had discussed the proposed European tour with several gentlemen in town and they had confirmed his suspicion that the expense would exceed Jacky’s income. But he did not close the door on the matter. He would gladly approve the trip, he said, if a way could be found to reduce its cost and to gain the concurrence of the General Court (GW to Boucher, 2–9 June 1770, NN).

Consideration of the tour would drag on inconclusively for several months.



   
   GW on this date paid accounts with a Williamsburg tailor and a blacksmith (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


3. Dined at the Club and spent the Evening in my own Room.


   
   The burgesses were again adjourned for Sunday (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 44).



 


4. Dined at the Club and spent the Evening at the Councills Ball at the Capitol.


   
   GW today paid Edmund Pendleton £1 1s. 6d. for a legal opinion on John West, Jr.’s agreement to sell his land adjoining Mount Vernon (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318). The council’s ball was held this evening in honor of the king’s birthday. Attending, besides the members of the council, were the governor, the burgesses, and “the magistrates and other principal inhabitants” of Williamsburg (Va. Gaz., P&D, 7 June 1770).



 


[5.] Dined at the Club & spent the Evening in my own Room.
 


6. Dined at the Club and spent the Evening in my own Room.
 


7. Dined with the Council and spent the Evening in my own Room.
 


8. Dined at the Club and Spent the Evening in my own Room.
 


9. Had a cold Cut at Mrs. Campbells and went up to Eltham in the afternoon.


   
   The burgesses adjourned today until Monday morning, 11 June (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 61).



 


10. Dined at Eltham and in the Afternoon went to see Mrs. Dandridge & returnd to Eltham again.
 


11. Went over to Colo. Thos. Moores Sale & purchasd two Negroes—to Wit Frank & James & returnd to Eltham again at Night.


   
   All of Moore’s estate, including 26 slaves and about 1,000 acres of land on the Mattaponi River, was offered for sale at West Point today in order to pay some of his many debts (Va. Gaz., R, 31 May 1770). The Negro Frank cost £31 and James, a boy, cost £55. GW also bought a bay mare at the sale for £8 5s. All sums were credited against Moore’s debt to the Custis estate (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 204).



 


12. Came to Williamsburg to Breakfast. Dined at the Club and spent the Evening in my own Room.
 



13. Dined at the Club and spent the Evening in my own Room.


   
   GW on this date received £357 10s. in cash from Joseph Valentine, manager of the Custis plantations (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


14. Dined at the Speakers and went to Bed by 8 Oclock.
 


15. Dined at the Treasurers and went to a meeting of the Association at which till 11 Oclock then wt. to Bed.

	
   
   The treasurer of the colony today gave GW £70 on an order from Richard Starke, clerk of the committees of privileges and elections and of propositions and grievances. Starke had given this order to GW 21 Dec. 1769 to pay two years’ rent on a house and lots belonging to Jacky Custis, where Starke’s mother lived (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 303, 318; GW to Starke, 14 Dec. 1767, DLC:GW). The treasurer also gave GW £4 19s. 6d. on this date as his bounty for making hemp (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318; see entry for 7 Aug. 1765).



 


16. Dined at the Club at Mrs. Campbells and went to the Play in the Evening.


   
   GW today paid 6s. 3d. to a blacksmith and spent 15s. 6d. for tickets and other expenses at the play (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



   
   The American Company of Comedians had arrived in town from Philadelphia on 13 June and today opened the theater with The Beggar’s Opera and “other entertainments” (Va. Gaz., P&D, 14 June 1770). Written by the English playwright John Gay (1685–1732), The Beggar’s Opera is a burlesque of conventional Italian opera, “a Newgate pastoral, among the whores and thieves there.” It was first performed in 1728 and became one of the most popular plays of the century, being included in the repertoire of almost every English acting company (gayJohn Gay. The Beggar’s Opera. Edited by Peter Elfed Lewis. Edinburgh, Scotland, 1973., 1–4).



 


17. Went to Church in the Forenoon & from thence to Colo. Burwells where I dind & lodgd.


   
   The day being Sunday, the burgesses did not meet (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 77). GW probably attended Bruton Parish Church before going to dine at Kingsmill.



 


18. Came into Williamsburg in the Morning. Dined at the Club and went to the Play in the Afternoon.


   
   In the House of Burgesses today a bill for dividing Frederick Parish was referred to a special committee of six members, one of whom was GW (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 78–79). No expenses for the play appear under this date in GW’s ledger, but he did record paying the jeweler James Craig £1 10s. for a pair of gold earrings for Patsy Custis and £2 15s. for other merchandise. GW also bought Patsy a tortoiseshell comb costing 3s. 7½d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318; receipt from Craig, ViHi: Custis Papers; custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


19. Dined at the Club and went to the Play.

   


   
   GW on this date spent 7s. 6d. for a play ticket and paid several small accounts in town: 5s. 7d. to Anthony Hay, £2 19s. 6d. to the printer William Rind, and 10s. to the saddler Alexander Craig (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


20. Dined at the Presidents and went to the Play afterwards.


   
   The House of Burgesses on this date gave permission to GW and two other members to be absent for the remainder of the session (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 83). GW spent £1 today for play tickets and discharged two old debts totaling almost £88: one for lottery tickets sold for the benefit of Bernard Moore and the other for shingles bought of John Washington of Suffolk (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


21. Dined at the Club at Mrs. Campbells at 8 Oclock & went to Bed directly after.


   
   GW today received £60 15s. 6d. from the treasurer of the colony in payment for his burgess’s wages and traveling expenses since 30 April 1769 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 191, 303).



 


22. Dined at the Club and went to the Play after meeting the Associates at the Capitol.


	
   
   On this day a new nonimportation agreement was signed by 164 persons, including GW, and a copy was sent to Governor Botetourt. The new association, GW wrote to George W. Fairfax on 27 June, “is form’d, much upon the old plan, but more relax’d” (IaDmSR). Previously prohibited items now to be allowed included barley, pork, sugar, pewter, trinkets and jewelry, plate and gold, bridles, and cheap hats, shoes, boots, and saddles. Price limitations on several types of cheap cloth were eased somewhat, but horses were added to the list of prohibited imports. To enforce the agreement, the associators in each county were to elect a committee of five men, who would inspect invoices and other papers relating to imports and publish the names of signers who violated the terms (a printed copy of the agreement is in DLC:GW). GW, like many Virginians, was not entirely pleased with this compromise plan, but he was satisfied that “it was the best that the friends to the cause coud obtain . . . and tho too much relaxd from the Spirit, with which a measure of this sort ought to be conducted, yet, will be attended with better effects (I expect) than the last; inasmuch as it will become general, & adopted by the Trade” (GW to Jonathan Boucher, 30 July 1770, IEN).



   
   Joseph Valentine today paid GW £52 10s. in cash (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


23. Dined at Mrs. Campbells & set off homewards after it—reaching Colo. Bassetts.


   
   In the House of Burgesses today, the report of the committee on the bill to divide Frederick Parish was given by James Mercer of Hampshire County. The house accepted several amendments suggested by the committee and ordered the bill to be engrossed. It was passed on the following day and was approved by the council soon afterwards (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 94, 96, 98; heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:425–28). Before GW left Williamsburg, he paid several more bills, including £2 for play tickets, probably for the previous day’s performance; £3 7s. 6d. to his barber George Lafong; £16 13s. 4d. for lodging and food at Mrs. Campbell’s tavern; and 14s. to the printers Alexander Purdie and John Dixon (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318; receipt from Christiana Campbell, NNPM). The House of Burgesses remained in session until 28 June.



 


24. Dined at Todds bridge & lodged at Hubbards.
 


25. Breakfasted at the Bolling green. Dined at Colo. Lewis’s and lodgd at my Mothers.


   
   GW ate breakfast in Coleman’s tavern. During the day he paid 8s. to a blacksmith and gave his mother 7s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


26. Breakfasted at my Mothers and dined at home before three Oclock.
 


27. Rid to Muddy hole Doeg Run and the Mill before Dinner & to where my People were cuttg. Hay at the upper Meadow.
  


28. Rid into the Neck between breakfast and Dinner. Mr. Addison and Mr. Boucher, who came yesterday in the Afternoon went away today after Breakfast.


   
   Jonathan Boucher had been installed as rector of St. Anne’s Parish in Annapolis 12 June, and now, accompanied by his sponsor Rev. Henry Addison, he was returning to Caroline County to settle his affairs there (st. ann’s“Vestry Proceedings, St. Ann’s Parish, Annapolis, Md.” Maryland Historical Magazine 6 (1911): 325–51; 7 (1912): 59–82, 166–83, 268–86, 395–408; 8 (1913): 66–73, 149–68, 270–86, 353–68; 9 (1914): 47–53, 162–69, 280–89, 336–47; 10 (1915): 37–41, 127–43., 10:135; boucher [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 59–60). Mrs. Washington had by this time given her permission for Jacky to go with him to Annapolis, and GW today paid Boucher £75 on the boy’s account (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 318).



 


29. Dined at Belvoir. Went on Board the Boston frigate to Drink Tea and returnd in the Afternoon.


   
   The Boston was a British man-of-war commanded by Sir Thomas Adams. Sent from England to serve three years on station in American waters, she had arrived at Hampton in early March of this year (Va. Gaz., P&D, 2 Nov. 1769 and 8 Mar. 1770).



 


30. Went into the Neck between breakfast and Dinner.
